In two related child support proceedings pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated May 8, 2007, which denied his objections to an order of the same court (Buse, S.M.), dated December 8, 2006, denying, after a hearing, his petition for a downward modification of his child support obligation and awarding the mother child support arrears in the sum of $9,397.50.
Ordered that the order is affirmed, with costs.
Pursuant to a stipulation of settlement that was incorporated into but not merged with the parties’ judgment of divorce, the father was required to pay the mother, who had sole physical custody of the parties’ child, the sum of $200 per week in child support. The stipulation provided that this obligation would terminate if certain “emancipation events” occurred. One such *567event would be if the child had a “[permanent residence away from the residence of [the mother].”
Contrary to the father’s contention, the evidence at a hearing supports the Support Magistrate’s conclusion that the child never had a permanent residence away from the mother’s residence (see Henry v Henry, 272 AD2d 520, 521 [2000]). Accordingly, the Family Court properly denied the father’s objections to the Support Magistrate’s order. Mastro, J.P., Fisher, Dillon and McCarthy, JJ., concur.